Name: Council Decision (EU) 2015/926 of 16 March 2015 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part, with regard to the adoption of a recommendation on the implementation of the EU-Tunisia Action Plan (2013-2017) implementing the privileged partnership
 Type: Decision
 Subject Matter: European construction;  management;  cooperation policy;  Africa
 Date Published: 2015-06-17

 17.6.2015 EN Official Journal of the European Union L 150/19 COUNCIL DECISION (EU) 2015/926 of 16 March 2015 on the position to be taken on behalf of the European Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part, with regard to the adoption of a recommendation on the implementation of the EU-Tunisia Action Plan (2013-2017) implementing the privileged partnership THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with Article 218(9) thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) The Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part (1) (the Agreement), was signed on 17 July 1995 and entered into force on 1 March 1998. (2) The Parties intend to approve the new EU-Tunisia action plan (2013-2017) implementing the privileged partnership (the Action Plan) within the framework of the European Neighbourhood Policy. That Action Plan reflects the special partnership which binds the parties and should contribute to the implementation of the Agreement through the formulation and adoption of specific measures with a view to achieving objectives that it sets out. (3) The position of the Union within the Association Council should therefore be based on the attached draft recommendation, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Association Council set up by the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part, on the implementation of the Action Plan shall be based on the draft recommendation of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 March 2015. For the Council The President F. MOGHERINI (1) OJ L 97, 30.3.1998, p. 2. DRAFT RECOMMENDATION No 2015/ ¦ OF THE EU- TUNISIA ASSOCIATION COUNCIL ¦ of ¦ on the implementation of the EU-Tunisia Action Plan (2013-2017) implementing the privileged partnership within the framework of the European Neighbourhood Policy THE EU-TUNISIA ASSOCIATION COUNCIL, Having regard to the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part, and in particular Article 80 thereof, Whereas: 1. Article 80 of the Euro-Mediterranean Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Tunisia, of the other part (1) (the Agreement), authorised the Association Council to make appropriate recommendations for the purposes of attaining the objectives of the Agreement. 2. Pursuant to Article 90 of the Agreement, the Parties shall take any general or specific measures required to fulfil their obligations under the Agreement and shall see to it that the objectives set out in the Agreement are attained. 3. The Parties have agreed on the text of the EU-Tunisia action plan (2013-2017) implementing the privileged partnership (the Action Plan) within the framework of the European Neighbourhood Policy. 4. This Action Plan should support the implementation of the Agreement through the formulation and adoption, by agreement between the Parties, of specific measures to provide practical guidance for such implementation. 5. The Action Plan serves the purpose, of the one part, of setting out specific measures for the fulfilment of the Parties' obligations under the Agreement, and of the other part, of providing a broader framework for further strengthening relations between the European Union and Tunisia to achieve a significant measure of economic integration and a deepening of political cooperation, in accordance with the overall objectives of the Agreement, HAS ADOPTED THIS RECOMMENDATION: Sole Article The Association Council recommends that the Parties implement the Action Plan (2), in so far as such implementation is directed towards attaining the objectives of the Agreement. Done at [ ¦], on ¦ For the Association Council The President (1) OJ L 97, 30.3.1998, p. 2. (2) See document st 15164/14 ADD 1, p. 5, at http://register.consilium.europa.eu.